              Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

LAURA BARONE o/b/o Z.B.,
                                                              Plaintiff,             Case # 19-cv-01636

v.                                                                                   DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,
                                                              Defendant.


                                                 INTRODUCTION

           On February 25, 2016, Plaintiff applied for Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act (the “Act”) on behalf of her minor daughter (“Z.B.”). Tr.

108. 1 The Social Security Administration (“SSA”) denied the claim and Plaintiff and Z.B.

appeared at a hearing before Administrative Law Judge Mary Mattimore (the “ALJ”) on August

28, 2018. Tr. 38. At the hearing, Plaintiff and Z.B. testified. Tr. 38-87. On October 9, 2018, ALJ

Mattimore issued an unfavorable decision. Tr. 15-33. The Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the SSA. Tr. 1-6. Plaintiff

then appealed to this Court.2 ECF No. 1.

           The parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 10, 12. For the reasons that follow, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and the case is remanded for further proceedings.

                                               LEGAL STANDARD

I.         District Court Review

           When it reviews a final decision of the SSA, it is not the Court’s function to “determine de



1
    “Tr.” refers to the administrative record in this matter. ECF No. 7.
2
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).
          Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 2 of 8




novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

Rather, the Court “is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera v. Astrue,

697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)) (other citation omitted).

The Commissioner’s decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C.

§§ 405(g), 1383(c)(3). “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran

v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

II.    Child Disability Standard

       An individual under 18 years old will be considered disabled if he or she has a medically

determinable physical or mental impairment that results in marked and severe functional

limitations that can be expected to result in death or that has lasted or can be expected to last for a

continuous period of at least 12 months. 42 U.S.C. § 1382c(a)(3)(C)(i).

       The Commissioner must follow a three-step process to evaluate child disability claims. See

20 C.F.R. § 416.924. At step one, the ALJ determines whether the child is engaged in substantial

gainful work activity. Id. § 416.924(b). If so, the child is not disabled. If not, the ALJ proceeds

to step two and determines whether the child has an impairment or combination of impairments

that is “severe,” meaning that it causes “more than minimal functional limitations.” Id. §

416.924(c). If the child does not have a severe impairment or combination of impairments, he or

she is not disabled. If the child does, the ALJ continues to step three.

       At step three, the ALJ examines whether the child’s impairment or combination of

impairments meets, medically equals, or functionally equals the criteria of a listed impairment in

Appendix 1 of Subpart P of Regulation No. 4 (the “Listings”). Id. § 416.924(d). If the child’s



                                                      2
            Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 3 of 8




impairment meets or medically or functionally equals the criteria of the Listings, he or she is

disabled.

       To determine whether an impairment or combination of impairments functionally equals

the Listings, the ALJ assesses the child’s functioning in six domains: (1) Acquiring and Using

Information; (2) Attending and Completing Tasks; (3) Interacting and Relating with Others; (4)

Moving About and Manipulating Objects; (5) Caring for Yourself; and (6) Health and Physical

Well-Being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). To functionally equal the Listings, the child’s

impairment(s) must cause “marked” limitations in two domains or an “extreme” limitation in one

domain. Id. § 416.926a(a). A child has a marked limitation in a domain when his or her

impairment(s) “interferes seriously” with the ability to independently initiate, sustain, or complete

activities. Id. § 416.926a(e)(2)(i). A child has an extreme limitation in a domain when his or her

impairment(s) “interferes very seriously” with the ability to independently initiate, sustain, or

complete activities. Id. § 416.926a(e)(3)(i).

                                          DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed Z.B.’s benefits application under the process described above. At step

one, the ALJ found that Z.B. had not engaged in substantial gainful activity since February 25,

2016, the disability onset date. Tr. 18. At step two, the ALJ found that Z.B. suffers from common

variable immune deficiency (CVID), low immunogolculinaiga, selective deficiency of

immunoglobulin A (IgA), eczema, gastroenteritis, attention deficient and hyperactivity disorder

(ADHD), and obsessive-compulsive behavior (OCD), all of which constitute severe impairments.

Id. At step three the ALJ found that the impairments, alone or in combination, do not meet or

medically equal a Listings impairment. Tr. 18-19.



                                                     3
            Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 4 of 8




          Next, the ALJ found that Z.B.’s impairment, alone or in combination, do not functionally

equal a Listings impairment. Tr. 20-33. Specifically, as to the six domains of functioning, the

ALJ found that Z.B. had no limitation in Acquiring and Using Information, Moving About and

Manipulating Objects; less than marked limitations in Attending and Completing Tasks,

Interacting and Relating with Others, and Caring for Yourself; and marked limitation in Health

and Physical Well-Being. Tr. 25-33. Accordingly, the ALJ determined that Z.B. was not disabled.

Tr. 33.

II.       Analysis

          Plaintiff, on behalf of Z.B., argues that the ALJ’s decision should be reversed because (1)

the ALJ relied on inaccurate interpretations of the record to find that Z.B. did not medically meet

or equal the requirements of Listing 112.11 for ADHD and other neurodevelopmental disorders,

and (2) there was not substantial evidence to support the ALJ’s finding that the child’s impairments

did not functionally equal a Listing because Z.B. had at least a marked limitation in Attending and

Completing Tasks and Caring for Oneself. ECF No. 10-1 at 21-30. Because the Court agrees that

remand is required under Plaintiff’s first argument, it does not address Plaintiff’s other argument.

          “When evaluating whether a claimant’s impairments meet or equal a Listing, the ALJ must

refer to the specific criteria set forth in the Listing.” Stover v. Comm’r of Soc. Sec., 1:04-CV-1467

(NAM/GHL), 2008 WL 4283421, at *7 (N.D.N.Y. Sept. 16, 2008) (citing Morales v. Barnhart,

218 F. Supp. 2d 450, 459-60 (S.D.N.Y. 2002)). The ALJ must clearly set forth her analysis of the

criteria “with sufficient specificity to enable [a reviewing court] to decide whether the

determination is supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d

Cir. 1984). It is not the job of the reviewing court to “make an independent determination as to

whether the record supports a finding that Plaintiff meets or equals [a Listing]. Instead . . . the



                                                      4
          Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 5 of 8




ALJ needs to articulate [her] basis for finding that [the child’s impairment] does not meet (or equal)

the criteria.” Hendricks v. Comm’r of Soc. Sec., 452 F. Supp. 2d 194, 199 (W.D.N.Y. 2006).

       Listing 112.11 is the Listing for ADHD, a condition “[m]anifested by developmentally

inappropriate degrees of inattention, impulsiveness, and hyperactivity.” 20 C.F.R., Pt. 404, Subpt.

P., App. 1-B2 § 112.11 (2017). To meet the Listing, a Plaintiff must satisfy two sets of criteria.

Under criteria “A,” the Plaintiff must show medical documentation of the following requirements:

               1. One or both of the following:
                  a. Frequent distractibility, difficulty sustaining attention, and
                     difficulty organizing tasks; or
                  b. Hyperactive and impulsive behavior (for example, difficulty
                     remaining seated, talking excessively, difficulty waiting,
                     appearing restless, or behaving as if being “driven by a
                     motor”).
               2. Significant difficulties learning and using academic skills; or
               3. Recurrent motor movement or vocalization.

Id. In addition, under criteria “B,” the Plaintiff must show extreme limitation of one, or marked

limitation of two of the following areas of mental functioning:

               1.   Understand, remember or apply information.
               2.   Interact with others.
               3.   Concentrate, persist, or maintain pace.
               4.   Adapt or manage oneself.

Id.

       There is no dispute that Z.B. suffers from ADHD. See Tr.18. Rather, the focus here is

whether Z.B.’s impairments meet or medically equal the requirements of Listing 112.11 for a

finding of disability. The Commissioner and Plaintiff agree that the record contains various pieces

of evidence demonstrating Z.B.’s difficulties with hyperactivity, impulsive behavior,

distractibility, and poor attention, as required under criteria “A.” Tr. 523, 545, 622, 653, 850, 853;

see also ECF 12-1 at 9-10. Indeed, school psychologist Stacy Johnson, M.S., C.A.S., noted that

Z.B. was “extremely hyperactive,” she would “blurt[] out while the examiner was asking her

                                                      5
          Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 6 of 8




questions or explaining directions,” she “talked excessively,” “demonstrated impulsiveness,”

required “significant prompting to remain in her seat,” and would constantly “get up and fidget

within her seat.” Tr. 850. Likewise, the record contains evidence of Z.B.’s need for constant

prompting to remain on task, Tr. 850, 861, 858, her issues with eating, Tr. 507, 534, 605, and the

frequency of putting herself in danger. Tr. 54-55, 548, 555. It is unclear from the ALJ’s decision

whether the ALJ even evaluated whether this evidence established substantial support under

criteria “A.” Indeed, it is not apparent from the ALJ’s decision whether she found Z.B. met criteria

“A” of Listing 112.11 as a first step. Rather, the ALJ conclusively stated that Plaintiff did not

meet the entirety of the 112.11 Listing requirements, without reference to specific portions of the

requirements or evidence of the record. See Tr. 19; see also Walker v. Astrue, 1:06-CV-1180

(NAM), 2010 WL 2287566, at *5 (N.D.N.Y June 3, 2010) (clear error where a court failed to

address whether the plaintiff’s impairments met the requirements of 112.11 criteria “A” and “B”).

       Moreover, the ALJ failed to explicitly discuss the requirements of criteria “B” and apply

the requisite evidence. It is true, as the Commissioner points out, that the ALJ determined Z.B.

had less than a marked limitation in her ability to interact and relate with others. Tr. 29. However,

this was evaluated in the context of the six functional equivalence domains, rather than in the

context of meeting Listing 112.11. See Tr. 29. It is well established that the ALJ cannot bootstrap

onto later findings regarding functional equivalence in deciding whether a plaintiff is disabled for

symptoms which medically meet or equal a Listing. See Carson v. Colvin, 6:12-CV-6553 (MAT),

2014 WL 1746056, at *9 (W.D.N.Y. May 1, 2014) (“[C]ourts have found that ‘the analyses under

the attention deficit hyperactive disorder listing, 112.11, and functional equivalence are not

sufficiently identical to the point that a failure to find functional equivalence conclusively

precludes a finding that [p]laintiff’s symptoms meet or medically equal a listing.’”) (quoting



                                                     6
          Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 7 of 8




another source). Indeed, doing so would essentially render the Listing unnecessary. Id. Thus, this

rationale does not constitute sufficient support for the ALJ’s conclusion.

       The ALJ also fails to discuss the remaining areas of mental functioning pursuant to criteria

“B” and apply the relevant evidence of the record to the law. The ALJ’s failure to address the

requirements under Listing 112.11 is clear error in the application of the proper legal standards.

See Stover, 2008 WL 4283421, at *8 (remanding where the ALJ failed to apply the evidence of

plaintiff’s disabilities to the requirements of Listing 112.11); see also Powers v. Colvin, 15-CV-

6510 CJS, 2016 WL 5661976, at *6 (W.D.N.Y. Oct. 3, 2016) (remanding where it was unclear

how the ALJ interpreted the medical records in determining whether plaintiff met Listing 112.11

since the ALJ did not indicate which evidence was considered); F.S. v. Astrue, 1:10-CV-444

(MAD), 2012 WL 514944, at *9-12 (N.D.N.Y. Feb. 15, 2012) (remanding where the ALJ did not

discuss the factors in the Listing in determining whether the plaintiff’s ADHD met 112.11);

Walker, 2010 WL 2287566, at *3-7 (remanding where the ALJ failed to consider and evaluate the

record with regard to each portion of Listing 112.11).

       While the Commissioner sets forth possible evidence to support the ultimate conclusion of

the ALJ, including that Z.B. had appropriate social interaction skills, Tr. 524, listened to instruction

from her teachers, Tr. 849, was independent, Tr. 617, and whose mother reported she could take

care of her personal needs without limitation, Tr. 187, the ALJ did not provide such an explanation

in her decision when she concluded that Z.B. failed to satisfy the Listing requirements. The

Court’s acceptance of the Commissioner’s rationale here, while it may indeed lead the ALJ to the

ultimate conclusion that Z.B. is not disabled under Listing 112.11, is unacceptable post hoc

rationalization. See White v. Saul, 414 F. Supp. 3d 377, 385 (W.D.N.Y. 2019). For these reasons,

remand is required.



                                                       7
         Case 1:19-cv-01636-FPG Document 15 Filed 11/10/20 Page 8 of 8




                                        CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 10,

is GRANTED, the Commissioner’s motion for judgment on the pleadings, ECF No. 12, is

DENIED, and the matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court shall enter judgment and close this case.

       IT IS SO ORDERED.

       Dated: November 9, 2020
              Rochester, New York                    ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                    8
